DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03/10/2021 has been entered.

Election/Restrictions
Newly submitted claims 2-30 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: applicant presents species claims to more than one patentably distinct species of the invention after an Office action on only generic claims
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 2-30 withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 31-40 is rejected under 35 U.S.C. 103 as being unpatentable over Decupper (US 3,674,421) in view of Kulp (US 6,855,295).
Regarding claim 1, Decupper discloses a decontamination unit, comprising: a. a housing (casing 1, see Figs. 1 and 2), having a top (back 21, see Fig. 3, Col. 2; lines 69) and four walls connected to the top (see the annotated figure below), each wall having a lower edge, defining an internal space between the top and four lower edges, said housing (1, see Figs. 1 and 2); b. a frame (door 29, see Fig. 1, Col. 3; lines 6-10) hingedly attached to the housing along a first lower edge (see Fig. 1) and having at least one latch interlocking (30, 31, see Fig. 1) with a cooperating at least one latch provision coupled with a second lower edge opposite to the first lower edge so as to enable selective downward opening of the frame (door 29) when the at least one latch is disengaged to provide access to the internal space, a luminaire, or an external decontamination source; c. At least one intake aperture (front portion 4, see Figs. 1 and 2) and at least one exhaust aperture (front portion 5, see Figs. 1 and 2) located between the first lower edge and the second lower edge so that the frame is positioned between the at least one intake aperture and the at least one exhaust aperture, said at least one intake aperture being suitable for drawing air into the internal space and said at least  Decupper further discloses decontamination unit may be mounted as a wall fitting or may be mobile (see Col. 3; lines 44-45).
However, Decupper is silent with respect to the decontamination unit is ceiling-mounted and adapted to be permanently attached or mounted onto or into a recessed or drop ceiling grid or plaster or sheetrock ceiling by securing means coupled with the housing; said frame being capable of receiving and securely holding a drop ceiling tile.
Kulp teaches a decontamination unit that has an enclosed chassis (housing) is mounted in the space behind a droop ceiling; chassis (housing) includes a frame (see Fig. 2) being capable of receiving and securely holding a drop ceiling tile; wherein the chassis (housing) is mounted by the rails (e.g. longitudinal and latitudinal rails RLL and 
Therefore, in view of Kulp, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to provide the frame of Kulp to surround the edge of housing (1), according to known methods as taught by Kulp, to yield the predictable result of enabling such decontamination unit to be mounted in the space behind a drop ceiling (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397). One would have been motivated to make this combination to provide an improved decontamination unit that can be widely used in building heating, ventilation, and air cooling (HVAC) systems to kill and remove germs, fungi, and other pathogens carried in the air in order to improve the healthiness of indoor environments.


    PNG
    media_image1.png
    832
    843
    media_image1.png
    Greyscale


Regarding claims 31 and 32, Decupper discloses a decontamination unit, comprising: a. a housing (casing 1, see Figs. 1 and 2), having a top (back 21, see Fig. 3, Col. 2; lines 69) and four walls connected to the top (see the annotated figure above), each wall having a lower edge, defining an internal space between the top and four lower edges, said housing (1, see Figs. 1 and 2) adapted to be removably or semi- Decupper further discloses decontamination unit may be mounted as a wall fitting or may be mobile (see Col. 3; lines 44-45).
However, Decupper is silent with respect to the decontamination unit is ceiling-mounted and adapted to be permanently attached or mounted onto or into a recessed or drop ceiling grid or plaster or sheetrock ceiling by securing means coupled with the housing; said frame being capable of receiving and securely holding a drop ceiling tile.
Kulp teaches a decontamination unit that has an enclosed chassis (housing) is mounted in the space behind a droop ceiling; chassis (housing) includes a frame (see Fig. 2) being capable of receiving and securely holding a drop ceiling tile; wherein the chassis (housing) is mounted by the rails (e.g. longitudinal and latitudinal rails RLL and RLT, see Fig. 2) and brackets used to hang a standard drop ceiling, and may also be secured by safety clips to brackets anchored in the ceiling (see Fig. 2; Col. 4; lines 26-44).
Therefore, in view of Kulp, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to provide the frame of Kulp to surround the edge of housing (1), according to known methods as taught by Kulp, to yield the predictable result of enabling such decontamination unit to be mounted in the space behind a drop ceiling (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397). One would have been motivated to make this combination to provide an improved decontamination unit that can be widely used in building heating, ventilation, and air cooling (HVAC) systems to kill and remove germs, fungi, and other pathogens carried in the air in order to improve the healthiness of indoor environments.

Regarding claims 33 and 34, Decupper discloses a decontamination unit, comprising: a. a housing (casing 1, see Figs. 1 and 2), having a top (back 21, see Fig. 3, Col. 2; lines 69) and four walls connected to the top (see the annotated figure above), each wall having a lower edge, defining an internal space between the top and four lower edges, said housing (1, see Figs. 1 and 2) adapted to be removably or semi-permanently attached or mounted onto a ceiling; b. a frame (door 29, see Fig. 1, Col. 3; lines 6-10) hingedly attached to the housing along a first lower edge (see Fig. 1) and having at least one latch interlocking (30, 31, see Fig. 1) with a cooperating at least one latch provision coupled with a second lower edge opposite to the first lower edge so as to enable selective downward opening of the frame (door 29) when the at least one latch is disengaged to provide access to the internal space, a luminaire, or an external decontamination source; c. At least one intake aperture (front portion 4, see Figs. 1 and 2) and at least one exhaust aperture (front portion 5, see Figs. 1 and 2) located between the first lower edge and the second lower edge so that the frame is positioned between the at least one intake aperture and the at least one exhaust aperture, said at least one intake aperture being suitable for drawing air into the internal space and said at least one exhaust aperture being suitable for expelling decontaminated air from the internal space; d. an internal decontamination source (tubes 15 and 16, see Col. 2; lines 64-65) coupled with the top inside the internal space, defining a decontamination chamber for air flow between the internal decontamination source and the frame; e. One or more fan for driving air (fan unit 10, 11, see Figs. 1 and 2, Col. 3; lines 14-24) coupled with the housing (casing 1) and cooperating with the at least one intake aperture and the at least  Decupper further discloses decontamination unit may be mounted as a wall fitting or may be mobile (see Col. 3; lines 44-45).
However, Decupper is silent with respect to the decontamination unit is ceiling-mounted and adapted to be permanently attached or mounted onto or into a recessed or drop ceiling grid or plaster or sheetrock ceiling by securing means coupled with the housing; said frame being capable of receiving and securely holding a drop ceiling tile.
Kulp teaches a decontamination unit that has an enclosed chassis (housing) is mounted in the space behind a droop ceiling; chassis (housing) includes a frame (see Fig. 2) being capable of receiving and securely holding a drop ceiling tile; wherein the chassis (housing) is mounted by the rails (e.g. longitudinal and latitudinal rails RLL and RLT, see Fig. 2) and brackets used to hang a standard drop ceiling, and may also be secured by safety clips to brackets anchored in the ceiling (see Fig. 2; Col. 4; lines 26-44).
Therefore, in view of Kulp, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to provide the frame of Kulp to surround the edge of housing (1), according to known methods as taught by Kulp, to  decontamination unit that can be widely used in building heating, ventilation, and air cooling (HVAC) systems to kill and remove germs, fungi, and other pathogens carried in the air in order to improve the healthiness of indoor environments.


Regarding claim 35, Decupper further discloses ignition circuit elements (13 and 14) and an electric plug (not labeled) to connect to the power source. 
However, Decupper is silent with respect to at least one modular electrical connector between the luminaire, the external decontamination source, or the ceiling tile, said least one modular electrical connector cooperating with a reciprocal at least one modular electrical connector disposed on the housing in the internal space for power supply connection and disconnection.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify Decupper to include electrical connector between the luminaire, the external decontamination source in order to provide electrical connection from the power source for the purifying apparatus to work, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, one of ordinary skill in the art would have been motivated to include electrical connector as a matter of choosing predictable solutions with a reasonable expectation of success.

Regarding claim 36, Decupper further discloses the selective downward opening of the luminaire (see Fig. 1), the external decontamination source, or the ceiling tile provides access to the internal space for maintenance of the at least one intake aperture, the at least one exhaust aperture, the at least one internal decontamination source, the at least one decontamination chamber, the power supply, the electrical raceway, the at least one modular electrical connector, or the one or more fan for driving air without disconnecting the housing from a recessed or drop ceiling grid or plaster or sheetrock ceiling or moving the housing.

Regarding claims 37 and 38, Decupper discloses a decontamination unit comprising: a. a housing (casing 1, see Figs. 1 and 2), having a top (back 21, see Fig. 3, Col. 2; lines 69) and four walls connected to the top (see the annotated figure above), each wall having a lower edge, defining an internal space between the top and four lower edges, said housing (1, see Figs. 1 and 2) adapted to be removably or semi-permanently attached or mounted onto a ceiling; b. a frame (door 29, see Fig. 1, Col. 3; lines 6-10) hingedly attached to the housing along a first lower edge (see Fig. 1) and having at least one latch interlocking (30, 31, see Fig. 1) with a cooperating at least one latch provision coupled with a second lower edge opposite to the first lower edge so as to enable selective downward opening of the frame (door 29) when the at least one  Decupper further discloses decontamination unit may be mounted as a wall fitting or may be mobile (see Col. 3; lines 44-45).
However, Decupper is silent with respect to the decontamination unit is ceiling-mounted and adapted to be permanently attached or mounted onto or into a recessed 
Kulp teaches a decontamination unit that has an enclosed chassis (housing) is mounted in the space behind a droop ceiling; chassis (housing) includes a frame (see Fig. 2) being capable of receiving and securely holding a drop ceiling tile; wherein the chassis (housing) is mounted by the rails (e.g. longitudinal and latitudinal rails RLL and RLT, see Fig. 2) and brackets used to hang a standard drop ceiling, and may also be secured by safety clips to brackets anchored in the ceiling (see Fig. 2; Col. 4; lines 26-44).
Therefore, in view of Kulp, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to provide the frame of Kulp to surround the edge of housing (1), according to known methods as taught by Kulp, to yield the predictable result of enabling such decontamination unit to be mounted in the space behind a drop ceiling (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397). One would have been motivated to make this combination to provide an improved decontamination unit that can be widely used in building heating, ventilation, and air cooling (HVAC) systems to kill and remove germs, fungi, and other pathogens carried in the air in order to improve the healthiness of indoor environments.

Regarding claims 39, and 40, Decupper discloses a decontamination unit, comprising: a. a housing (casing 1, see Figs. 1 and 2), having a top (back 21, see Fig. 3, Col. 2; lines 69)and four walls connected to the top (see the annotated figure above), each wall having a lower edge, defining an internal space between the top and four lower edges,  Decupper further discloses decontamination unit may be mounted as a wall fitting or may be mobile (see Col. 3; lines 44-45).
However, Decupper is silent with respect to the decontamination unit is ceiling-mounted and adapted to be permanently attached or mounted onto or into a recessed or drop ceiling grid or plaster or sheetrock ceiling by securing means coupled with the housing; said frame being capable of receiving and securely holding a drop ceiling tile.
Kulp teaches a decontamination unit that has an enclosed chassis (housing) is mounted in the space behind a droop ceiling; chassis (housing) includes a frame (see Fig. 2) being capable of receiving and securely holding a drop ceiling tile; wherein the chassis (housing) is mounted by the rails (e.g. longitudinal and latitudinal rails RLL and RLT, see Fig. 2) and brackets used to hang a standard drop ceiling, and may also be secured by safety clips to brackets anchored in the ceiling (see Fig. 2; Col. 4; lines 26-44).
Therefore, in view of Kulp, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to provide the frame of Kulp to surround the edge of housing (1), according to known methods as taught by Kulp, to yield the predictable result of enabling such decontamination unit to be mounted in the space behind a drop ceiling (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397). One would have been motivated to make this combination to provide an improved decontamination unit that can be widely used in building heating, ventilation, .

Response to Arguments
Applicant's arguments filed 03/10/2021 have been fully considered but they are not persuasive.
In response to applicant's arguments that “Decupper casing 1 does not include four walls connected to the top because the "front wall", or a door 29 with hinges, opens from the top and has no connection with the top of the casing 1 as claimed in Claim 1”, the applicant is respectfully advised that while the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 70 USPQ2d 1827 (Fed. Cir. May 13, 2004). In this case, Decupper teaches a top wall (back 21, see Fig. 3, Col. 2; lines 69) and four side walls attached to the top as shown above.
In response to applicant's arguments that “Decupper's door 29 and hinge 31 would be unable to function and rendered inoperable if installed into a recessed ceiling grid. Therefore, Decupper's device is incompatible with a recessed or drop ceiling”, while it might be evident, by comparing the patented structure of Kulp with the instant specification and drawings, that applicant's invention is different from the Prior Art made of record that is not the test for patentability. Rather, it is the language of the claims what defines the meets and bounds of the instant invention.  In this case, the claim mounted onto or into a recessed or drop ceiling grid or plaster or sheetrock ceiling by securing means coupled with the housing”,  therefore, in view of Kulp,  one skill in the art would have been motivated to provide the frame of Kulp to surround the edge of housing (1), according to known methods as taught by Kulp, to yield the predictable result of enabling such decontamination unit to be mounted in the space behind a drop ceiling.
In response to applicant's arguments that Decupper’s apparatus is Portable Luminaires, which does not permit portable luminaires to be permanently installed in a facility, the applicant is respectfully advised that it has been held by the courts that the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 216 USPQ 1038 and In re Lemelson, 158 USPQ 275. In this case, one skill in the art could replace or modify the electrical connection in order to satisfy National Electrical Code to permanently attach or mount the lighting apparatus onto or into a ceiling.
In response to applicant's arguments that “Kulp's unit is not designed to replace surface panel 29 with a hinged ceiling tile or luminaire in a frame because this would eliminate the Kulp's designed air exit vent. FIG. 4, main door section 29b.” the applicant is respectfully advised that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references 
In response to applicant's arguments that “”neither Decupper nor Kulp housing includes an electrical raceway in the housing's internal space located outside the decontamination chamber to provide power to the hinged room luminaire”, the applicant is respectfully reminded that, while it might be evident, by comparing the patented structure of Decupper or Kulp with the instant specification and drawings, that applicant's invention is different from the Prior Art made of record, that is not the test for patentability. Rather, it is the language of the claims what defines the meets and bounds of the instant invention.  In this case, language of the claims is “a power supply or an electrical raceway”, as detailed above Decupper teaches a power supply coupled with a housing for providing electrical power, as recited in claim 1. 

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875